In re Select Insurance Co.; — Defendant(s); applying for supervisory and/or remedial writ; Parish of Orleans, Civil District Court, Div. “C”, No. 96-18135; to the Court of Appeal, Fourth Circuit, No. 97CW-2629.
Granted. Judgment of the trial court denying the motion to transfer is reversed and set aside. In the interest of justice, the motion to transfer is granted, and the matter is transferred to East Baton Rouge Parish. La.Code Civ.P. art. 123 A; Bonin v. Amoco Oil Co., 97-1973 (La.11/7/97), 703 So.2d 31.
MARCUS, J., not on panel.